Citation Nr: 1328930	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  13-03 655	)	DATE
	)
	)


THE ISSUE


Whether an August 9, 2011 decision of the Board of Veterans' Appeals (Board), which determined that clear and unmistakable error (CUE) was not committed in the rating decisions of July 24, 1972, and August 8, 1972 in failing to assign a rating in excess of 30 percent for the Veteran's gunshot wound to the left shoulder, should be revised or reversed on the basis of CUE.


REPRESENTATION

Moving party represented by:  Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1970. 

The Veteran, the moving party, has submitted a motion to revise or reverse, on the basis of CUE, an August 9, 2011 Board decision, wherein the Board determined that CUE was not committed in the rating decisions of July 24, 1972, and August 8, 1972 in failing to assign a rating in excess of 30 percent for the Veteran's gunshot wound to the left shoulder.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403.  

Historically, the appeal subject to the Board's August 9, 2011 decision arose from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which determined that there was no CUE in the July 24, 1972 and August 8, 1972 RO decisions which determined that the Veteran was not entitled to a rating in excess of 20 percent for a gunshot wound of the left shoulder. 

The Board denied the CUE claim in a July 2006 decision.  The Veteran entered a timely appeal to the United States Court of Veterans Appeals (Court).  By Order dated in April 2007, the Court vacated the Board's July 2006 decision and remanded the case to the Board for readjudication, holding that the Board failed to provide adequate reasons or bases regarding whether the rating decisions of July 24, 1972 and August 8, 1972, which assigned and continued, respectively, a 20 percent evaluation for residuals of a gunshot wound to the left shoulder, were CUE in not considering whether multiple muscle groups were involved; and whether the provisions of 38 C.F.R. § 4.55 (1972) were for application at the time. 

In a September 2007 decision, the Board found there was CUE in the July 1972 and August 1972 rating decisions which failed to grant service connection and assign disability ratings for injury to Muscle Group I, Muscle Group II, and Muscle Group IV.  Had service connection been for granted such disabilities at the time, the Veteran's combined rating for these injuries would have been 30 percent.  The Veteran appealed this decision to the Court. By Order dated in May 2009, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication. 

In February 2010, the Board found that the Veteran was not entitled to a rating in excess of 30 percent for residuals of a gunshot wound to the left shoulder based on CUE in the rating decisions of July 24, 1972, and August 8, 1972.  The Veteran appealed this decision to the Court.  By Order dated in February 2011, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.

In the February 2011 Joint Motion, the parties agreed that the Board had failed to ensure compliance with the prior Joint Motion of May 2009. In this Joint Motion it was noted that ". . .the Board did not consider and apply the July 1997 amended regulations that directed each muscle group be evaluated as no less than moderate pursuant to 38 C.F.R. § 4.56(b) (1998)."  It was also agreed that "the Board did not address the impact of 38 C.F.R. § 4.72, in effect prior to 1997."  It was also noted that the parties agreed that the Board had failed to address the Court's decision in Jones v. Shinkseki,18 Vet. App. 248, 258 (2004)  which held that under the revised regulations, a Veteran who suffered '[a] through-and-through injury with muscle damage'" is, "as a matter law, entitled to have "each group of muscles damaged' rated 'as no less than a moderate injury," and is therefore entitled to separate disability ratings."

As previously noted, in an August 9, 2011 decision, the Board concluded that CUE was not committed in the rating decisions of July 24, 1972, and August 8, 1972, in failing to assign a rating in excess of 30 percent for the Veteran's gunshot wound to the left shoulder.  


FINDINGS OF FACT

1.  In an August 9, 2011 decision, the Board determined that CUE was not committed in the rating decisions of July 24, 1972, and August 8, 1972 in failing to assign a rating in excess of 30 percent for the Veteran's gunshot wound to the left shoulder.  

2.  The August 9, 2011 Board decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the August 9, 2011 Board decision which determined that CUE was not committed in the rating decisions of July 24, 1972, and August 8, 1972 in failing to assign a rating in excess of 30 percent for the Veteran's gunshot wound to the left shoulder, on the basis of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.55 (1964, 1998), 4.72 (1964), and 4.56 (1998); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  


Preliminary Matters

The Veteran has alleged CUE in an August 9, 2011 Board decision, wherein the Board determined that CUE was not committed in the rating decisions of July 24, 1972, and August 8, 1972 in failing to assign a rating in excess of 30 percent for the Veteran's gunshot wound to the left shoulder.  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002 & Supp. 2011)) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400 (2011).

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

Before addressing the merits of the Veteran's CUE claim, the Board must determine whether the motion alleging CUE meets specific pleading requirements.  See 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements set forth in this paragraph shall be denied.  Id.

In the Board's August 9, 2011 decision, the Board indicated that the 1972 decisions did ". . not compel the conclusion, to which reasonable minds could not differ, that the Veteran manifested severe residuals of two of Muscle Groups I, II, III,  or IV; that the Veteran's gunshot wound to the left shoulder resulted in aggregate impairment of function which is severe in degree so as to more nearly equate to intermediate ankylosis at the left shoulder; or that the Veteran manifested a superficial scar due to the gunshot wound."  It was determined that 

The pre-1997 rating schedule provided 20 percent ratings for moderately severe impairment for each of the four Muscle Groups. (Emphasis added.) However, the four muscle groups all affect the same anatomical region. See 38 C.F.R. § 4.55(a)(1)  (1972). The most severely affected, Muscle Group III, must be elevated from moderately severe to severe, which would then warrant a 30 percent rating. See 38 C.F.R. § 4.55(a)(1)  (1972) (muscle injuries of the shoulder will not be combined, but instead, the rating for the major group will be elevated from moderately severe to severe). The record does not establish that, but for an error in the rating decisions at issue, an evaluation in excess of 30 percent would have been awarded for the gunshot wound of the left shoulder. 

In September 2012, the Veteran, through his attorney, filed a motion for revision of the August 9, 2011 Board decision based on CUE in failing to correctly apply the provisions of 38 C.F.R. § 4.72 (1964) and 38 C.F.R. § 4.56(a) (1998), asserting that but for this failure, there would have been a manifestly different outcome in that the Veteran would have received separate ratings for moderately severe impairment to Muscle Group I, Muscle Group II, and Muscle Group IV, ultimately resulting  in the assignment of more than a 30 percent rating.  The Veteran and his attorney do not argue that there was CUE in not establishing that the disability level for each affected muscle group was severe, but rather finds fault with the Board's determination that a sole 30 percent rating was the appropriate rating for the Veteran's residuals of a gunshot wound to the left shoulder.

As the Veteran has specified the regulations that he argues were not applied correctly, the Board finds the motion compliant with regulatory requirements and will address the merits of his contentions.

As the Veteran does not dispute the characterization of each Muscle Group (I, II, III, and IV) as moderately severe, the Board need not recite the factual background of how the muscle injuries were incurred and treated in service and thereafter.  Rather, the Board will address the specific legal arguments made by the Veteran and his attorney.

CUE

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d).

3.  Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue. Such a determination must be based on the record and the law that existed at the time of that rating decision. Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Turning to the rating criteria in effect at the time of the 1972 decisions, it was provided that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 355 (1970) (currently 38 U.S.C.A. § 1155 (West 2002)).  For rating purposes, the skeletal muscles of the body are divided into 23 groups, in 8 anatomical regions, including 4 groups for the shoulder girdle and 2 for the arm. See 38 C.F.R. § 4.54 (1972).  

Guidance for evaluating muscle disabilities was found under 38 C.F.R. § 4.56 and § 4.72 (1972). 

Specifically, paragraph (b) provided that through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment were to be considered as of at least moderate degree.  There would have been an absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.  History and complaint would have been a service department record or other sufficient evidence of hospitalization in service for treatment of wound and record in file of consistent complaint on record from first examination forward of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue pain after moderate use, affecting the particular functions controlled by injured muscles.  Objective findings included entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests. 

Paragraph (c) stated that moderately severe disability of muscles was characterized by through and through or deep penetrating wound by high velocity missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  History and complaint would have consisted of service department record or other sufficient evidence showing hospitalization for prolonged period in service for treatment of wound of severe grade and record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up to production standards was to be considered, if present.  Objective findings would have included entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups and indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) would have given positive evidence of marked or moderately severe loss. 

Paragraph (d) stated that severe disability of muscles was characterized by through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization.  History and complaint was the same as for moderately severe disability of muscles, but in aggravated form.  Objective findings included extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-rays might have shown minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation showed moderate or extensive loss of deep fascia or of muscle substance.  There would have been soft or flabby muscles in wound area and muscles would not have swelled and hardened normally in contraction.  Tests of strength and endurance compared with the sound side or of coordinated movements showed positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration would not be present but a diminished excitability to Faradism compared with the sound side might have been present.  Visible or measured atrophy might or might not have been present and adaptive contraction of opposing groups of muscles, if present, indicated severity.  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone without true skin covering, in an area where the bone was normally protected by muscle indicated the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis), might have been included in the severe group if there was sufficient evidence of severe disability.  In addition, a compound comminuted fracture with muscle damage from the missile establishes severe muscle injury.

In rating disability from injuries of the musculoskeletal system, attention must be given to the deeper structures injured, bones, joints, and nerves.  A compound comminuted fracture, for example, establishes severe muscle injury, and there may be additional disability from malunion of the bone, ankylosis, etc.  The location of foreign bodies may establish the extent of penetration and consequent damage. It may not be too readily assumed that only one muscle or muscle group is damaged.  A through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged.  This section is to be taken as establishing entitlement to rating of severe grade when there is a history of compound comminuted fracture and definite muscle or tendon damage from a missile.  38 C.F.R. § 4.72 (1972). 

The provisions of Diagnostic Code 5301 pertain to Muscle Group I.  Such group affects the function of upward rotation of the scapula; and elevation of the arm above the shoulder level.  Group I involves extrinsic muscles of the shoulder girdle(1) Trapezius; (2) levator scapulae; (3) serratus magnus.  Under this code, a noncompensable rating is assigned for a slight muscle injury, a 10 percent when moderate, a 20 percent when moderately severe (nondominant), and a 30 percent rating when there is a severe (nondominant) injury to Muscle Group I. 

The provisions of Diagnostic Code 5302 (Muscle Groups II) provide that the function of muscle group II is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi).  This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle.  This diagnostic code provides a zero percent evaluation for slight muscle disability of either the dominant or non-dominant side of the body.  A 20 percent evaluation is warranted for moderate muscle disability or moderately severe muscle disability of the non-dominant side.  A 30 percent is assigned for "severe" muscle disability of the non-dominant side. 

The provisions of Diagnostic Code 5303 (Muscle Group III) provide that the function of muscle group III is to elevate and abduct the arm to shoulder level, and to allow forward and backward swinging of arm.  This muscle group includes the pectoralis major I (clavicular) and deltoid.  The function is elevation and abduction of the arm to the level of the shoulder and it acts with the trapezius and levator scapulae of Muscle Group II in forward and backward swing of the arm. 38 C.F.R. § 4.73, Diagnostic Code 5303 (1972).  This diagnostic code provides a zero percent evaluation for slight muscle disability of either the dominant or non-dominant side of the body.  A 20 percent evaluation is warranted for moderate muscle disability or moderately severe muscle disability of the non-dominant side.  A 30 percent is assigned for "severe" muscle disability of the non-dominant side. 

The provisions of Diagnostic Code 5304 (Muscle Group IV) provide that the function of muscle group IV is the stabilization of shoulder against injury in strong movements, holding head of humerus in socket; abduction; outward rotation and inward rotation of arm.  The intrinsic muscles of shoulder girdle are the supraspinatus; infraspinatus and teres minor; subscapularis, and the coracobrachialis.  This diagnostic code provides a zero percent evaluation for slight muscle disability of the non-dominant side of the body.  A 10 percent evaluation is warranted for moderate muscle disability.  A 20 percent is assigned for moderately severe or severe muscle disability of the non-dominant side. 

The Veteran argues that pursuant to 38 C.F.R. § 4.72 (1964), in effect at the time of the July and August 1972 RO decisions, separate ratings are to be assigned for through and through injuries to each muscle group, whether they are in the same anatomical region, or are in different anatomical regions.   It is argued that the relevant regulatory provision in effect in 1972 provided that "A through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged."  It is argued that despite regulatory amendments in July 1997, 38 C.F.R. § 4.56(b) (1998), essentially contains identical language.  Given the parties agreement (per the May 2009 and February 2011 Joint Motions), the Board in its August 2011 decision was bound to consider regulations which post-date the RO's July and August 1972 decisions, namely 38 C.F.R. § 4.56(b) (1998).
 
Although application of 38 C.F.R. § 4.72 (1964) and 38 C.F.R. § 4.56 (1998) would seem to result in the assignment of separate ratings for impairment to Muscle Groups I, II, III and IV, these regulations are not controlling; and they are not to be read in isolation.  There are other extant regulations  for application in the Veteran's case given that his residuals include multiple muscle injuries.  The provisions of 38 C.F.R. § 4.55 (1962) articulate the principles "as to combination of ratings of muscle injuries in the same anatomical segment."  The regulation further identifies the shoulder girdle and arm as being of the same anatomical region or segment.  Muscle injuries in the same anatomical region (e.g., left shoulder and arm) are not to be combined, but instead, the rating for the major group would be elevated from moderate to moderately severe, or from moderately severe to severe.  

All of the applicable Diagnostic Codes (5301, 5302, 5303, 5304) provide a 20 percent rating for moderately severe disability. Thus, in the Veteran's case, no matter which Muscle Group is designated as "the major group," application of 38 C.F.R. § 4.55 results in an increase from moderately severe disability to severe disability, warranting the assignment of an increased rating from 20 to 30 percent.   All of the parties agree the Veteran had moderately severe muscle injury to each of the four affected muscle groups; thus, the proper rating for residuals of a gunshot wound of the left shoulder was 30 percent per 38 C.F.R. § 4.55 (1964).  Application of 38 C.F.R. § 4.55, results in no more than a 30 percent rating.  This is a reasonable interpretation of the law in effect at the time. Thus, the Board's August 2011 decision is not clearly and unmistakably erroneous.

Here, the conclusion by the Veteran and his attorney that separate ratings are warranted for each Muscle Group under 38 C.F.R. § 4.72 (1964) and under 38 C.F.R. § 4.55 (1998) is not undebatable given other applicable regulatory provisions which address multiple muscle injuries located in the same anatomical region, which is the disability picture the Veteran has. 

The evidence before the Board did not reflect, and the parties do not argue that the muscle injuries to the Veteran's left shoulder are severe. It is acknowledged, however, that under the extant regulations in 1972, two or more severe muscle injuries affecting the shoulder girdle and arm may be combined, but may not exceed the rating for unfavorable ankylosis of the scapulohumeral joint (40 percent for the nondominant extremity).  38 C.F.R. § 4.55(b), 4.71a, Diagnostic Code 5200.  Again, in this case, the parties have agreed that the Veteran did not have severe injuries but had multiple moderately severe injuries. 

Further, the parties request the Board  to consider or address the holding in Jones v. Shinseki, 18 Vet. App. 248 (2004).  In Jones, it was determined that under the criteria in effect after July 3, 1997, (38 C.F.R. § 4.56(b)) a veteran with  through-and-through gunshot wounds to multiple muscle groups is entitled to at least a moderate rating for each affected muscle group.  However, nothing in the Jones decision mandates entitlement to separate ratings for each muscle group prior to that change in the regulation.  A CUE analysis is based on the extant law and regulations and the Jones case post-dates the July and August 1972 decisions and applies law that post-dates the July and August 1972 decisions.  Regardless, assuming the holding in Jones is applicable per the 2009 and 2011 Joint Motions, there are other applicable regulations, namely 38 C.F.R. § 4.55(a) (1964), which supports the Board's August 2011 decision that declined to assign a rating in excess of 30 percent based on CUE in the RO's July and August 1972 decisions.  Thus, the Board concludes that error, if any, was not undebatable.  


ORDER

The motion for revision of the August 9, 2011 Board decision on the basis of CUE is denied.


                    ____________________________________________
	K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



